DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2, line 2, it is suggested to amend “a path of a flight of seed” to --a flight path of a seed-- for greater clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8, 10-18, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the seed guide surface” in line 8.  However, claim 1 includes a seed guide surface of the relief portion and a seed guide surface of the introduction portion, and so it is unclear which seed guide surface is being referred to.  Claims 2 and 4-8 are rejected as dependent on a rejected base claim.  For further examination, this limitation will be treated as --the seed guide surface of the introduction portion--.
Claim 4 recites the limitation "the first and second protrusion" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the seed guide surface” in line 9.  This is unclear for the same reasons as described with respect to claim 1 above.  Claims 11-17 are rejected as dependent on a rejected base claim.  For further examination, this limitation will be treated as --the seed guide surface of the introduction portion--.
Claim 12 recites the limitation “a conveyor” in line 2.  It is unclear if this is meant to be the rotatable conveyor as recited in claim 10 or a separate conveyor.
Claim 18 recites the limitation “the seed guide surface” in line 12.  This is unclear for the same reasons as described with respect to claim 1 above.  Claims 20-22 are rejected as dependent on a rejected base claim.  For further examination, this limitation will be treated as --the seed guide surface of the introduction portion--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8, 10-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (U.S. 148,592).
Regarding claim 1, Brown discloses (Fig. 1-5) a seed guide (valve D), the seed guide comprising: a relief portion (stem end d) having a seed guide surface to extend from a first side (the left side of the valve D) of the seed guide to a second side (the right side of the valve D) of the seed guide to receive and guide seed; and an introduction portion (the rest of the valve underneath stem end d) formed adjacent to the relief portion, wherein the introduction portion comprises a seed guide surface for contacting seed that extends from the first side of the seed guide across a width of the seed guide to the second side of the seed guide, wherein the seed guide surface of the introduction portion includes at least one protrusion (wings D’) having first and second ends to protrude from the seed guide surface of the introduction portion with the first end (the upper end) abutting the first side of the seed guide and the second end (the lower end) abutting proximate a center of the seed guide (while the second end still abuts the side of the seed guide, it likewise is proximate the center of the seed guide since the sides of the seed guide converge at their lower end), and the protrusion is angled to protrude from the first end toward the center of the seed guide with the second end of the protrusion proximate the center of the seed guide and being further from an edge of the seed guide surface of the relief portion than the first end, wherein the seed guide is configured to guide seeds into a seed tube (while a subsequent seed tube is not explicitly disclosed by Brown, this functional limitation does not result in a structural difference from the prior art given that the seed tube itself is not positively claimed).
Regarding claim 2, Brown further discloses (Fig. 1-5) that the relief portion (stem end d) is arcuate (having curved left and right sides) and extends arcuately along a path (downward) that is substantially parallel to a path of a flight of seed passing the relief portion in operation of the seed tube.
Regarding claim 4, Brown further discloses (Fig. 1-5) that a first and second protrusion (wings D’) are each angled with respect to a direction of travel of the seed such that each protrusion is not oriented transverse to the direction of travel of the seed.
Regarding claim 5, Brown further discloses (Fig. 1-5) that a protrusion angle formed between a transverse line and the protrusion is greater than 0° up to 80°.
Regarding claim 6, Brown further discloses (Fig. 1-5) that a protrusion angle formed between a transverse line and the protrusion is approximately 30° to 60° (the valve D positions wings D’ in either of two positions: one wing is flat against a side wall while the other is disposed at approximately 60° to the horizontal).
Regarding claim 8, Brown further discloses (Fig. 1-5) that the protrusion (wing D’) has an arcuate shape (the top of each wing curves outward as best shown in Fig. 5).
Regarding claim 10, Brown discloses (Fig. 1-5) a seed guide (valve D), the seed guide comprising: a relief portion (stem end d) having a seed guide surface to extend from a first side (the left side of the valve D) of the seed guide to a second side (the right side of the valve D) of the seed guide; and an introduction portion (the rest of the valve underneath stem end d) formed adjacent to the relief portion, the introduction portion comprises a seed guide surface for contacting seed that extends from the first side of the seed guide across a width of the seed guide to the second side of the seed guide, wherein the seed guide surface of the introduction portion includes a first protrusion (wing D’) having first and second ends to protrude from the seed guide surface of the introduction portion with the first end (the upper end) abutting the first side of the seed guide and the second end (the lower end) abutting proximate a center of the seed guide (while the second end still abuts the side of the seed guide, it likewise is proximate the center of the seed guide since the sides of the seed guide converge at their lower end), and the first protrusion is angled to protrude from the first end  to proximate the center of the seed guide  with the second end of the first protrusion proximate the center of the seed guide, wherein the seed guide is configured to guide seeds into a rotatable conveyor of the seed conveyor assembly (while a subsequent rotatable conveyor is not explicitly disclosed by Brown, this functional limitation does not result in a structural difference from the prior art given that the rotatable conveyor itself is not positively claimed).
Regarding claim 11, Brown further discloses (Fig. 1-5) a second protrusion (other wing D’) having first and second ends, the second protrusion is angled from the second side of the seed guide toward the center of the seed guide (in a symmetrical manner to the first protrusion) with the second end of the second protrusion proximate the center of the seed guide.
Regarding claim 12, Brown further discloses (Fig. 1-5) that the relief portion (stem end d) is arcuate (having curved left and right sides).  Brown does not disclose that the relief portion is disposed radially farther from a conveyor than the introduction portion in operation, but this limitation does not result in a structural difference from the prior art given that the conveyor itself is not positively claimed.
Regarding claim 13, Brown further discloses (Fig. 1-5) that the first and second protrusion are each angled with respect to a direction of travel of the seed such that each protrusion is not oriented transverse to the direction of travel of the seed.
Regarding claim 14, Brown further discloses (Fig. 1-5) that the first protrusion angles down from the first side of the seed guide to the center of the seed guide and the second protrusion angles down from the second side of the seed guide to the center of the seed guide.
Regarding claim 17, Brown further discloses (Fig. 1-5) that the introduction portion further comprises a ramp (projecting lower end or tongue d’’, which is angled with respect to valve D as best shown in Fig. 4) that is disposed after the first and second protrusions in the direction of travel of the seed to guide seed into a flight gap of the seed conveyor assembly (while guiding seed into a flight gap of a seed conveyor assembly is not explicitly disclosed by Brown, this functional limitation does not result in a structural difference from the prior art given that a flight gap of a seed conveyor assembly is not positively claimed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown.
Regarding claim 7, Brown discloses the elements of claim 1 as described above, but does not disclose that a protrusion angle formed between a transverse line and the protrusion is approximately 40° to 50°.
However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make a protrusion angle formed between a transverse line and the protrusion approximately 40° to 50°, since Brown discloses that the protrusions are similarly angled, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 15, Brown discloses the elements of claim 11 as described above, but does not disclose that each protrusion has a protrusion angle formed between a transverse line and the protrusion that is 30° to 60°.
However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make a protrusion angle formed between a transverse line (transverse to the direction of extension of the valve D) and the protrusion that is 30° to 60°, since Brown discloses that the protrusions are similarly angled, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 16, Brown discloses the elements of claim 11 as described above, but does not disclose that each protrusion has a protrusion angle formed between a transverse line and the protrusion that is approximately 40° to 50°.
However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make a protrusion angle formed between a transverse line (transverse to the direction of extension of the valve D) and the protrusion that is approximately 40° to 50°, since Brown discloses that the protrusions are similarly angled, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 18 and 20-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Balmer (U.S. 4,826,088) Fig. 3-4; introduction portion (portion of tube having ramp), relief portion (any other portion of the tube), and protrusion (26) extending from a side to the center.
KR 1999-0033608 Fig. 2; relief portion (side wall surfaces), introduction portion (bottom surface), protrusions (24) extending from sides to the center, angled downward away from side walls.
Stark (WO 2010/044724) Fig. 1-2; relief portion (portion implied to be upstream of the figured assemblies), introduction portion (assemblies figured), protrusions (reflection means 17, 18) angled downstream toward center.
To illustrate the broad scope of the claims only considering positively claimed structure:
Seamster (instructables.com, attached) discloses a ball guide (pinball table), the ball guide comprising: a relief portion (the upper area of the pinball space comprising the ramps and obstacles) having a ball guide surface (the floor of the relief portion or the curved wall at the back/top of the relief portion) to extend from a first side of the ball guide to a second side of the ball guide to receive and guide balls; and an introduction portion (the lower area of the pinball space comprising the player input paddles and the ramps that lead thereto) formed adjacent to the relief portion, wherein the introduction portion comprises a ball guide surface (the floor of the introduction portion) for contacting balls that extends from the first side of the ball guide across a width of the ball guide to the second side of the ball guide, wherein the ball guide surface of the introduction portion includes at least one protrusion (either player input paddle and the respective ramp that leads thereto) having first and second ends to protrude from the ball guide surface of the introduction portion with the first end (the ramp end) abutting the first side of the ball guide and the second end (the paddle end) abutting proximate a center of the ball guide, and the protrusion is angled to protrude from the first end toward the center of the ball guide with the second end of the protrusion proximate the center of the ball guide and being further from an edge of the ball guide surface of the relief portion than the first end, wherein the ball guide is configured to guide balls into a tube (while a subsequent tube is not disclosed, this functional limitation does not result in a structural difference from the prior art given that the tube itself is not positively claimed).

    PNG
    media_image1.png
    694
    886
    media_image1.png
    Greyscale

The Crafty Crow (thecraftycrow.net, attached) peg board marble run with protrusion (first white ramp or either green ramp) protruding from a side to the center, protruding from an introduction portion (surface supporting the ramp), and a relief portion (portion of surface above introduction portion), the protrusion being arcuate (semi-tubular) and guiding seed into a conveyor assembly (all subsequent ramps and tubes).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.A.N./Examiner, Art Unit 3671                                                                                                                                                                                                        
/Alicia Torres/Primary Examiner, Art Unit 3671